Citation Nr: 0722069	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to educational assistance under the provisions of 
Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty in the Army from September 
6, 1989, to May 18, 1992. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a determination by the VA RO in Muskogee, 
Oklahoma, that denied the veteran's claim for educational 
assistance under chapter 30, Title 38, United States Code.  
In January 2007, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion for Remand 
(Joint Motion) by the parties and remanded the case for 
further adjudication.

Pursuant to the Court's remand, the Board REMANDS the appeal 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required.


REMAND

The veteran filed a claim for educational assistance under 
the provisions of Chapter 30, Title 38, United States Code.

An individual may be entitled to educational assistance in 
certain circumstances under Chapter 30, Title 38 of the 
United States Code.  Under 38 U.S.C.A. § 3011(a)(1)(A) (West 
2002) and 38 C.F.R. § 21.7042(a)(1) (2006), eligibility may 
be established when an individual first entered into active 
duty as a member of the Armed Forces after June 30, 1985.  
The individual also must demonstrate that he or she served at 
least three years of continuous active duty, or at least two 
years if the individual's initial period of active duty is 
less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(i); 38 
C.F.R. § 21.7042(a)(2).

In addition, an individual who does not qualify for Chapter 
30 benefits under the aforementioned provision may 
nevertheless be entitled if he was discharged or released 
from active duty for a service-connected disability, a pre-
existing medical condition not characterized as a disability, 
hardship, the convenience of the Government after serving 30 
months of a 3-year enlistment or 20 months of a less than 3-
year enlistment, or as a result of a reduction in force, or, 
for a physical or mental condition not characterized as a 
disability and not due to willful misconduct but that did 
interfere with the individual's performance of duty.  38 
U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(5).  

Previously, in its July 2005 decision, the Board concluded 
that the veteran did not qualify for Chapter 30 educational 
assistance benefits under any provision of law.  In pertinent 
part, the Board determined that the veteran was honorably 
discharged from service under Army Regulation 635-200, 
paragraph 16-5(b)(1) as a result of a "locally imposed bar 
to reenlistment."  The Board also noted that the veteran 
also carried a separation code of "KGF," which the Army 
described as a bar to reenlistment that was not for the 
convenience of the government.  The Board also relied in part 
on an e-mail from the Army that discussed an Army Information 
Paper (Army Information paper 9, TAPC-PDE-E1 (September 
1999)) but that indicated that after 1991, only a separation 
code of "LCR" or "JCR" (rather than "KGF") rendered a 
veteran eligible for Chapter 30 educational assistance 
benefits under Public Law 101-510.  The Board noted that the 
veteran had stated that he had been unsuccessful in his 
efforts to seek correction of his military records from the 
appropriate board of corrections of records.

However, in January 2007, the Court granted the Joint Motion, 
which sets forth several reasons for further development.  

First, the Joint Motion seeks remand so that the Board could 
inquire as to the definition of the term "locally imposed 
bar to reenlistment" or as to the basis for assigning 
separation code "KGF" or other relevant codes ("LCR" or 
"JCR") under Army regulations.  

Second, the Joint Motion seeks remand so the Board could 
obtain relevant Army regulations.  The Board has determined 
that these relevant regulations may include Army Regulations 
140-111, 600-9, 601-280, and 635-200, as well as Army 
Information Paper Number 9, TAPC-PDE-E1.  

Third, the Joint Motion seeks remand so the Board could 
obtain the veteran's complete service personnel records, 
including all documents relating to the reasons for his 
discharge from service.

Accordingly, the case is REMANDED for the following actions:

1.  Request from the Army for a 
memorandum, with citations to any 
relevant Army Regulations, Directives, 
Circulars, or other official or 
internal documents, explaining the 
differences between separations codes 
"KGF," "LCR", and "JCR," and the 
bases for the assignment of each 
particular separation code.

2.  Obtain and consider the following 
Army Regulations: AR 140-111, AR 600-9, 
AR 601-280, AR 635-200; and Army 
Information Paper 9, TAPC-PDE-E1 (Sep. 
1999).

3.  Obtain the veteran's complete 
service personnel records, including 
all documents relating to his 
separation from service.

4.  Then, readjudicate the claim for 
eligibility for educational assistance 
under the provisions of Chapter 30, 
Title 38, United States Code.  If the 
decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then return the case to the Board for 
its review, as appropriate, with all 
relevant claims folder, including the 
veteran's educational folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claim should be 
treated expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




